DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 July 2020 has been entered.
Response to Amendment
Applicant’s amendment filed 30 July 2020 has been entered.  The previous drawing objections of Figs. 12 and 13, as well as the previous specification objection, are hereby withdrawn upon further consideration or due to amendment.  Claims 1-20 remain pending in the application, with claims 5-20 being withdrawn from further consideration as being drawn to a nonelected species.
Drawings
The drawings are objected to because:
In Fig. 25, element 12 should probably be either labeled as element 813 (per the specification - see ¶00128-00130) or omitted, as it is unclear what it is referring to as the inlet; and
In Fig. 28, it is unclear what P2 is referring to, as there does not appear to be a second path through which air blown by the blowing fan 32 flows to the discharge plate 140 in the location indicated.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Totaro et al. (EP 2518418), in view of Livchak et al. (US 9,644,851).
Regarding claim 1, Totaro et al. discloses an air conditioner (¶0018; Figs. 3-4, element 1) comprising:

a heat exchanger (¶0018; Figs. 3-4, element 3) disposed inside the housing (Figs. 3-4, element 2);
a blowing fan (¶0018; Figs. 3-4, element 4) configured to blow air heat-exchanged by the heat exchanger (Figs. 3-4, element 3) (¶0022 and 0031); and
a shutter (¶0035; Figs. 3-4, element 50) movably disposed to open and close (see Figs. 3-4) at least one of a first flow path (¶0037, lines 1-6; see Fig. 3) through which the air blown by the blowing fan (Figs. 3-4, element 4) flows to the outlet (¶0037, lines 1-6; Fig. 4, element 22) and a second path (¶0037, lines 9-14; see Fig. 4) through which the air blown by the blowing fan (Figs. 3-4, element 4) flows to the second outlet (¶0037, lines 9-14; Fig. 3, element 21),….
Totaro et al. does not explicitly disclose a discharge plate having a plurality of holes…facing a same direction as the outlet;…wherein the plurality of holes of the discharge plate are configured to reduce a velocity of air flow through the discharge plate relative to a velocity of air flow through the outlet.
However, Livchak et al. teaches a configurable mixing/displacement ventilation register (col. 5, lines 13-15), with a discharge plate (i.e., baffle; col. 5, lines 22-26; see Fig. A below) having a plurality of holes (col. 5, lines 22-26; see Fig. A below) facing a same direction (see Figs. 5A and 5B or Fig. A below) as an outlet (col. 5, lines 37-42; see Fig. A below), wherein the plurality of holes (see Fig. A below) of the discharge plate (see Fig. A below) are configured to reduce a velocity of air flow (col. 5, lines 22-28; see Fig. 5A) through the discharge plate (see 

    PNG
    media_image1.png
    606
    742
    media_image1.png
    Greyscale

Fig. A
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air conditioner disclosed by Totaro et al. by including a discharge plate having a plurality of holes facing a same direction as an outlet, wherein the plurality of holes of the discharge plate are configured to reduce a velocity of air flow through the discharge plate relative to a velocity of air flow through the outlet, as taught by Livchak et al. One of ordinary skill in the art would have been motivated to make this 
Regarding claim 4, the combination of Totaro et al. and Livchak et al. discloses the air conditioner of claim 1.  Totaro et al., in view of Livchak et al. after the modifications, further discloses wherein the discharge plate (Livchak et al.: see Fig. A above) is formed on at least one of a front surface (Totaro et al.: ¶0028; Figs. 1 and 4, element 6e; after the modification with Livchak et al., the second outlet 21 of Totaro et al. (and the discharge plate of Livchak et al.) would be moved to the front surface 6e with the outlet 22) and a side surface of the housing (Totaro et al.: Figs. 3-4, element 2).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Totaro et al., in view of Livchak et al., as applied to claim 1 above, in view of Sakakibara (JP 2008001344).
Regarding claim 2, the combination of Totaro et al. and Livchak et al. discloses the air conditioner of claim 1.  Totaro et al. further discloses wherein the shutter (Figs. 3-4, element 50) is configured to move between a first position (¶0037, lines 9-14; Fig. 4, element 50) at which the shutter (Figs. 3-4, element 50) closes (see Fig. 4) the first path (see Fig. 3) and a second 
Totaro et al. and Livchak et al. do not explicitly disclose wherein the shutter is configured to slide between a first position at which the shutter closes the first path and a second position at which the shutter closes the second path.
However, in the same field of endeavor, Sakakibara teaches a shutter (¶0031, lines 1-2; Fig. 4-5, element 39) is configured to slide (see Figs. 4-5) between a first position (¶0031, lines 4-9; Fig. 4, element 39) closing a first path (¶0031, lines 4-9; Fig. 5, element 30C) and a second position (¶0031, lines 4-9; Fig. 5, element 39) closing a second path (¶0031, lines 4-9; Fig. 4, element 30R).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air conditioner disclosed by Totaro et al. and Livchak et al. by including a shutter is configured to slide between a first position closing a first path and a second position closing a second path, as taught by Sakakibara. One of ordinary skill in the art would have been motivated to make this modification in order to try a different means of moving the shutter between positions.  It should be noted that “the substitution of one known element for another yields predictable results to one of ordinary skill in the art” (MPEP 2143(I)(B)).  Thus, making this modification would have been obvious to one of ordinary skill in the art because it constitutes a simple substitution of one known element (i.e., the sliding shutter of Sakakibara) for another (i.e., the pivoting shutter of Totaro et al.) to obtain predictable results (i.e., effectively moving the shutter between two positions).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
claim 3, the combination of Totaro et al., Livchak et al., and Sakakibara discloses the air conditioner of claim 2.  Totaro et al., in view of Livchak et al. and Sakakibara, after the modifications, further discloses wherein the second position (Totaro et al.: Fig. 3, element 50) is located on a rear surface of (Totaro et al.: ¶0039; see Fig. 3, the shutter 50 is arranged at a rear side of second opening 21) the discharge plate (Livchak et al.: see Fig. A above).
Response to Arguments
Applicant’s arguments, see pg. 7, third paragraph from the bottom (“as shown in Fig. 12, P1 refers to a first path P1 through which air blown by the blowing fan 32 flows to the outlet 14, and P2 refers to a second path P2 through which air blown by the blowing fan 32 flows to the discharge plate 40”), filed 30 July 2020, with respect to Fig. 12 have been fully considered and are persuasive.  The drawing objection of Fig. 12 has been withdrawn.
Applicant’s arguments, see pg. 7, last paragraph (“because Fig. 13 illustrates a top view of blade 16, Fig. 13 is not used to illustrate an open or a closed position of blade 16”), filed 30 July 2020, with respect to Fig. 13 have been fully considered and are persuasive.  The drawing objection of Fig. 13 has been withdrawn. 
Applicant's arguments regarding the drawing objection of Fig. 25 filed 30 July 2020 have been fully considered but they are not persuasive.  Applicant reasons that in Fig. 25, label 12 refers to inlet 12 as described in the specification, such as in paragraph [0043].  However, it should be noted that it does not appear that inlet 12 is discussed at all regarding the embodiment of Figs. 25-27.  For example, paragraph [00129] states that “an inlet of an air conditioner 800 may include a first inlet 813 and a second inlet 812”, yet there is no mention of a third inlet 12.  Even in paragraph [00134], the operation of “both the first and second inlets 813 and 812” is 
Applicant's arguments regarding the drawing objection of Fig. 28 filed 30 July 2020 have been fully considered but they are not persuasive.  Applicant reasons that “in Fig. 28, P1 refers to a first path P1 through which air blown by the blowing fan 32 flows to the outlet 14, and P2 refers to a second path P2 through which air blown by the blowing fan 32 flows to the discharge plate 140” (see “Remarks”, pg. 8).  However, it should be noted that, in Fig. 28, the path to the outlet 14 and the path to the discharge plate 140 appear to be one and the same.  In this figure, discharge plate 140 and outlet 14 are in virtually the same position (they are right one in front of the other) and P2 does not seem to indicate a path to either one of them.  Moreover, the only other embodiment with the discharge plate indicated as element 140 seems to be the embodiment of Figs. 5-8, for which P1 and P2 do not appear to be illustrated or described.  Thus, it is unclear how P2 is showing a second path through which air blown by the blowing fan 32 flows to the discharge plate 140 in Fig. 28, as well as if P1 and P2 should even be included in this figure, so the drawing objection of Fig. 28 is being maintained.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M ODELL whose telephone number is (571)272-4028.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.O./
Examiner, Art Unit 3762                                                                                                                                                                                            
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762